IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-0385-12


DIANA SUE WALL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
 FROM THE SECOND COURT OF APPEALS

TARRANT  COUNTY



Per curiam.  Keasler and hervey, JJ., dissent.


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the petition is longer than fifteen (15) pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.

Delivered: April 25, 2012
Do Not Publish.